   USDC IN/ND case 1:19-cv-00188-JVB document 24 filed 07/01/20 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JILL M.,                                         )
               Plaintiff,                        )
                                                 )
       v.                                        )   CAUSE NO.: 1:19-CV-188-JVB
                                                 )
ANDREW SAUL, Commissioner of the                 )
Social Security Administration,                  )
               Defendant.                        )

                                   OPINION AND ORDER

       Plaintiff Jill M. seeks judicial review of the Social Security Commissioner’s decision

denying her disability insurance benefits and supplemental security income and asks this Court to

reverse that decision and either award benefits or remand this matter to the agency for further

administrative proceedings. For the reasons below, this Court reverse the Administrative Law

Judge’s decision and remands this matter for further administrative proceedings.

                              PROCEDURAL BACKGROUND

        In Plaintiff’s applications for benefits, she alleged that she became disabled on September

30 2010. After a hearing in 2018, the Administrative Law Judge (ALJ) found that Plaintiff suffered

from the severe impairments of major depressive disorder and schizophrenia and the non-severe

impairments of chronic ear infections, bilateral central perforation of the tympanic membrane,

headaches, vertigo/dizziness, eustachian tube dysfunction, and hidradenitis. The ALJ found that

Plaintiff is unable to perform any past relevant work but is able to perform the representative

occupations of janitor, warehouse worker, and hand packager. Therefore the ALJ found Plaintiff

to be not disabled from September 30, 2010, through the date of the decision. This decision became

final when the Appeals Council denied Plaintiff’s request for review.
   USDC IN/ND case 1:19-cv-00188-JVB document 24 filed 07/01/20 page 2 of 6


                                    STANDARD OF REVIEW

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. § 405(g).

The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal standard

and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as adequate to

support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   DISABILITY STANDARD

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether he can perform his past relevant work;
       and (5) whether the claimant is capable of performing any work in the national
       economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

                                            ANALYSIS

       Plaintiff asserts that the ALJ’s decision should be reversed because the ALJ only

considered parts of reports that supported his decision and ignored parts that did not and because

the ALJ left limitations out of Plaintiff’s residual functional capacity.

       An ALJ may not discuss only the evidence that supports his conclusion while ignoring

contrary evidence. Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016) (citing Moore v. Colvin,

                                                  2
   USDC IN/ND case 1:19-cv-00188-JVB document 24 filed 07/01/20 page 3 of 6


743 F.3d 1118, 1124 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013)); see

also Cole v. Colvin, 831 F.3d 411, 416 (7th Cir. 2016); Yurt v. Colvin, 758 F.3d 850, 859 (7th Cir.

2014). “The ALJ must confront the evidence that does not support [his] conclusion and explain

why that evidence was rejected.” Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (citing

Indoranto v. Barnhart, 374 F.3d 470,474 (7th Cir. 2004)). The Seventh Circuit Court of Appeals

has recognized that “[t]his ‘cherry-picking’ is especially problematic where mental illness is at

issue, for ‘a person who suffers from a mental illness will have better days and worse days, so a

snapshot of any single moment says little about her overall condition.’” Meuser, 838 F.3d at 912

(quoting Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011)).

       Plaintiff notes that the ALJ repeatedly categorized medical records as reporting Plaintiff’s

subjective complaints without noting the medical provider’s assessment that supported those

complaints. The ALJ writes that, at an October 3, 2012 office visit, Plaintiff “complained of

anxiety and depression,” and that, despite an “unremarkable” mental status examination, the doctor

prescribed Abilify. (AR 18). The record shows that the doctor assessed Plaintiff’s anxiety and

depression as both severe and sub-optimally controlled. (AR 519). Plaintiff has identified no

psychiatric findings from this visit that are remarkable. Plaintiff also points to an urgent care visit

in March 2013, which the ALJ noted as containing Plaintiff’s “subjective report of anxiety,” (AR

18), where the record itself also shows an assessment of anxiety. (AR 531). Plaintiff further notes

that the ALJ highlighted that Plaintiff reported symptoms at a July 2014 intake interview. (AR 18).

The very next sentence in the same paragraph, however, includes the diagnoses made as a result

of this encounter. (AR 18)). If these characterizations of the record were the entirety of this

argument in favor of reversal, it would not be enough, as this does not, alone, rise to the level of

impermissible cherry-picking.



                                                  3
   USDC IN/ND case 1:19-cv-00188-JVB document 24 filed 07/01/20 page 4 of 6


        However, the ALJ’s description of a March 28-30, 2014 hospitalization rises to that level.

The ALJ pulled the following information from the hospitalization records for inclusion in his

decision:

        The claimant was hospitalized March 28-30, 2014, after reporting to the police that
        her television was reading her thoughts and broadcasting them. During psychiatric
        evaluation, she denied interest in medications to help with paranoia. Past
        psychiatric history was remarkable for “apparent mood instability, anger and
        irritability, violent outbursts, unknown specific diagnosis”; however, no additional
        information was provided regarding the source of that history. Mental status
        evaluation was remarkable for inconsistent eye contact and ill, disheveled general
        appearance, as well as uncooperative and irritable attitude; however, the claimant
        was not observed to be responding to internal stimuli. She was assessed with
        “psychosis NOS” and “mood disorder NOS.”

(AR 18). 1

        The ALJ neglected to mention both the passive suicidal ideation and homicidal ideation

without plan contained in the records of the hospitalization. (AR 548). The ALJ also ignored the

mental status exam findings of persecutory delusions, limited insight, partial judgement, mildly

impaired attention and concentration, below average fund of knowledge, and moderately impaired

executive function. (AR 548). Plaintiff was also noted as having an “Axis 5” or GAF rating of

14-17. (AR 548).

        At her discharge, her condition was “high risk for continued psychosis”; it was noted that

she was refusing medications but was also not a danger to herself or others at that time. (AR 550).

She was also noted to have an uncooperative attitude, agitated psychomotor activity, anxious,

angry, irritable, and frustrated mood, angry and irritable affect, tangential thought process, thought




1
  The Commissioner asserts that the ALJ “noted that mental status examination at that time was remarkable for an
unkempt appearance, inconsistent eye contact, a nervous and irritable mood, a flat and irritable affect, persecutory
delusions, and mild impairment of attention and concentration.” (Resp. 5, ECF No. 19). This is incorrect. As is
apparent from the quoted language above, the ALJ noted only remarkable examination findings of inconsistent eye
contact, ill, disheveled general appearance, and uncooperative and irritable attitude.

                                                         4
   USDC IN/ND case 1:19-cv-00188-JVB document 24 filed 07/01/20 page 5 of 6


broadcasting thought content, poor insight, limited judgment, and impaired executive function.

(AR 550).

       The ALJ’s characterization of this hospitalization is not a balanced summary of the record.

He ignored both suicidal and homicidal ideations, an extremely low GAF score, and several more

abnormal findings. The ALJ dismissed past history for not providing a source of that history and

then ignored findings in the record that are consistent with that past history. The ALJ cherry-picked

from the record to support his conclusion without confronting the evidence that undermines it. The

error is not in a failure to find that the hospitalization shows Plaintiff’s RFC to be more diminished

than the ALJ found her to be. Instead, the error lies “in utterly failing to even acknowledge the

contrary evidence or to explain the rationale for crediting the identified evidence over the contrary

evidence.” Moore, 743 F.3d at 1123.

       This error requires remand for a fair consideration of Plaintiff’s March 2014

hospitalization. See Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (finding that an award of

benefits is appropriate “only if all factual issues involved in the entitlement determination have

been resolved and the resulting record supports only one conclusion—that the applicant qualifies

for disability benefits”). In the interest of judicial economy, discussion of Plaintiff’s remaining

arguments is not warranted.

                                          CONCLUSION

       Based on the foregoing, the Court GRANTS the alternative relief requested in the Brief in

Support of Plaintiff’s Complaint to Review Decision of Commissioner of Social Security

Administration [DE 18]. The Court REVERSES the decision of the Commissioner of Social

Security and REMANDS this matter for further administrative proceedings consistent with this

opinion. The Court DENIES the request for an award of benefits.



                                                  5
USDC IN/ND case 1:19-cv-00188-JVB document 24 filed 07/01/20 page 6 of 6


   SO ORDERED on July 1, 2020.

                                    s/ Joseph S. Van Bokkelen
                                    JOSEPH S. VAN BOKKELEN, JUDGE
                                    UNITED STATES DISTRICT COURT




                                   6
